Case: 15-13567    Date Filed: 05/27/2016   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 15-13567
                           ________________________

                    D.C. Docket No. 8:13-cv-01533-SDM-JSS



SAGO NETWORKS, LLC,
a Florida limited liability company,


                                                                          Plaintiff,

AMERICAN INFOAGE, LLC,
a Florida limited liability company,


                                                                Plaintiff-Appellant,

                                       versus

REGIONS BANK,
an Alabama banking corporation,

                                                              Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (May 27, 2016)
                Case: 15-13567        Date Filed: 05/27/2016       Page: 2 of 2


Before ED CARNES, Chief Judge, DUBINA, Circuit Judge, and HUCK,∗ District
Judge.

PER CURIAM:

       American Infoage, LLC, brought this lawsuit against Regions Bank after

Regions imposed a “swap breakage fee” under the parties’ written swap

agreements. Infoage asserted claims for fraud, negligent misrepresentation, breach

of contract, breach of the implied covenant of good faith and fair dealings, and

unjust enrichment. The district court granted partial summary judgment to

Regions with respect to some of the claims and, after a bench trial, entered

judgment in favor of Regions on the rest of the claims. This is Infoage’s appeal. 1

       After reviewing the record and reading the parties’ briefs, we affirm the

district court’s grant of partial summary judgment in favor of Regions, which was

filed on September 25, 2014, as well as its judgment in favor of Regions based on

its thorough and well-reasoned findings of fact and conclusions of law filed on July

9, 2015.

       AFFIRMED. 2



       ∗
          Honorable Paul C. Huck, United States District Judge for the Southern District of
Florida, sitting by designation.
       1
         The district court also entered judgment against another plaintiff, Sago Networks, LLC,
on an unrelated claim and Sago appealed. In a previous order, this Court granted Sago’s motion
to voluntarily dismiss its appeal.
       2
       This case was originally scheduled for oral argument but was removed from the oral
argument calendar by unanimous consent of the panel under 11th Circuit Rule 34-3(f).

                                                2